DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-20 are pending and have been examined in this Office Action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2018/0196427 to Majumdar et al.
As per claim 1, Majumdar discloses a vehicle system comprising (Majumdar; At least the abstract):
a first driving input device that controls a vehicle (Majumdar; At least paragraph(s) 51, human driver 405);
a second driving input device that controls the vehicle (Majumdar; At least paragraph(s) 51, remote human 420, and figure 4); and
a central processing unit configured to monitor via the first driving input device, a driving behavior of a first driver and to automatically transfer vehicle control of the vehicle from the first driver to a second driver when one or more requirements are met based on the driving behavior of the first driver (Majumdar; At least paragraph(s) 47, 56, 58, and 80; after control is switched to a control entity, such as a human driver, the driving performance is analyzed, including at least force on the steering wheel, and if requirements are met, i.e., performance is poor, then the controller automatically switches to another control entity, such as a remote driver using an input device),

As per claim 2, Majumdar discloses wherein the central processing unit is configured to instruct control of the vehicle from the second driver to the first driver when the one or more requirements are met based on the driving behavior of the second driver (Majumdar; At least paragraph(s) 81, after the switch, the controller analyzes the driving performance and can switch to another driving entity, such as back to the human driver, if necessary).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar in view of Chinese Patent Application Publication CN109649475 to Ren.
As per claim 3, Majumdar does not explicitly disclose wherein the vehicle is a dual-cockpit vehicle.
However, the above features are taught by Ren (Ren; At least paragraph(s) 6, 7, and 13; Ren teaches a dual-cockpit vehicle with a controller for switching between the two steering system/drivers).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Ren into the invention of 
As per claim 4, Majumdar discloses a controller, which inherently has to have software an algorithm(s) to function, that scores the driving behavior of the driving entities and transfer between the entities (Majumdar; At least paragraph(s) 81 and 96), but does not explicitly disclose at least two autonomous vehicle controller software algorithms, and each of the at least two autonomous vehicle controller software algorithms score the driving behavior of the first driver and the driving behavior of the second driver or score the transferring of the vehicle control of the vehicle from the first driver to the second driver.
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have two software algorithms as a mere duplication of parts.  Using two software algorithms would provide redundancy and backup, such as in case one fails, then the vehicle is still operation.  Duplication of parts is within the skill of one in the art.  
As per claim 5, Majumdar discloses one or more sensors configured to determine a driving status of the first driver and the second driver (Majumdar; At least paragraph(s) 31-46).
As per claim 6, Majumdar discloses wherein the one or more requirements is the determined driver status of the first driver or the second driver (Majumdar; At least paragraph(s) 70 and 80).
As per claim 7, Majumdar discloses wherein the determined driver status of the first driver or the second driver is a tired driver (Majumdar; At least paragraph(s) 63 and 70).
As per claim 11, Majumdar discloses wherein the central processing unit is further configured to:
autonomously control the vehicle without human intervention from the first driver or the second driver (Majumdar; At least paragraph(s) 51 and figure 4);
train the vehicle system to switch between the autonomous control of the vehicle, the first driver control of the vehicle and the second driver control of the vehicle (Majumdar; At least paragraph(s) 47 and 63-73; it is inherent that the controller would need to be trained in order to subsequently automatically decide which driving entity should be given control);
Majumdar does not explicitly disclose collect a plurality of data to determine a plurality of good behaviors and a plurality of bad behaviors when the transfer of the vehicle control occurs between the autonomous control of the vehicle and between the first and second drivers driver control of the vehicle; and
learn which of the plurality of data are good behaviors and which of the plurality of data are bad behaviors when the transfer of the vehicle control of the vehicle occurs. 
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have collected data in order to determine the best practices.  A computer system needs to be trained and programmed in order to work.  Collecting, correlating, and characterizing data to determined what works well and what doesn’t is a know method of training/programming a system similar to that discussed in paragraph(s) 63, 
As per claim 12, Majumdar does not explicitly disclose a dual-cockpit vehicle comprising:
However, the above features are taught by Ren (Ren; At least paragraph(s) 6, 7, and 13; Ren teaches a dual-cockpit vehicle with a controller for switching between the two steering system/drivers).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Ren into the invention of Majumdar with the motivation of simple substitution of one known element for another to obtain predictable results. The vehicle and two steering system of Ren could be used in place of (or in addition to) two of the driving entities in the invention of Majumdar.  This would be merely a simple substitution of the driving entities used and would be within the skill of one in the art.
a first driving input device that controls the dual-cockpit vehicle (Majumdar; At least paragraph(s) 51);
a second driving input device that controls the dual-cockpit vehicle (Majumdar; At least paragraph(s) 51); and
a central processing unit further comprising: one or more processors; one or more memory modules communicatively coupled to the one or more processors; and machine readable instructions stored in the one or more memory modules that cause the central processing unit to perform at least the following when executed by the one or more processors (Majumdar; At least paragraph(s) 47 and 48):

record the driving behavior of the first driver operating the first driving input device and the second driver operating the second driving input device (Majumdar; At least paragraph(s) 56, 58, 80, and 96; a computer would have to record, at least for some time, the information in order to perform analysis on it),
determine whether the driving behavior of the first driver operating the first driving input device meets one or more requirements (Majumdar; At least paragraph(s) 47, 56, 58, and 80), and
transfer vehicle control of the dual-cockpit vehicle from the first driver to the second driver when the one or more requirements are met based on the driving behavior of the first driver (Majumdar; At least paragraph(s) 47, 56, 58, and 80).
As per claim 13, Majumdar discloses wherein the machine readable instructions stored in the one or more memory modules cause the central processing unit to:
determine whether the driving behavior of the second driver operating the second driving input device meets the one or more requirements (Majumdar; At least paragraph(s) 81 and 96), and
transfer the vehicle control of the dual cockpit vehicle from the second driver to the first driver when one or more requirements are met based on the driving behavior of the second driver (Majumdar; At least paragraph(s) 81 and 96).
As per claim 14, Majumdar discloses wherein the central processing unit is further configured to analyze switching of the vehicle control between the first driver and the second driver (Majumdar; At least paragraph(s) 47, 58, 75, and 96).
As per claim 15, Majumdar discloses a controller, which inherently has to have software an algorithm(s) to function, that scores the driving behavior of the driving entities and transfer between the entities (Majumdar; At least paragraph(s) 81 and 96), does not explicitly disclose further comprising: at least two autonomous vehicle controller software algorithms, and each of the at least two autonomous vehicle controller software algorithms score the driving behavior of the first driver and the driving behavior of the second driver or score the transferring of the vehicle control of the vehicle from the first driver to the second driver.
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have two software algorithms as a mere duplication of parts.  Using two software algorithms would provide redundancy and backup, such as in case one fails, then the vehicle is still operation.  Duplication of parts is within the skill of one in the art.  
As per claim 16, Majumdar discloses wherein the first driving input device is a first steering wheel and wherein the second driving input device is a second steering wheel (Majumdar; At least paragraph(s) 51 and 80, and figure 4).
Claim Rejections - 35 USC § 103
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar, in view of Ren as applied to claim 12, and in further view of U.S. Patent 7,663,495 to Haque et al.

However, the above features are taught by Haque (Haque; At least the abstract).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Haque into the invention of Majumdar with the motivation of simple substitution of one known element for another to obtain predictable results. Haque teaches a known method of determining a driver’s ability.  Therefore, it would be obvious to one in the art to use one method of determining a driver’s ability in place of another method of determining a driver’s ability.  
Claim Rejections - 35 USC § 103
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar in view of Haque.
As per claim 18, Majumdar discloses a vehicle system comprising (Majumdar; At least the abstract):
Majumdar discloses a first steering wheel operated by a first driver to control a vehicle and a second steering wheel operated by the second driver to control the vehicle (Majumdar; At least paragraph(s) 51 and 80, and figure 4)
Majumdar discloses that the first and second drivers are in essentially driver seats of a vehicle, which are known to have accelerator and brake pedals, but does not 
However, the above features are taught by Haque (Haque; At least the abstract).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Haque into the invention of Majumdar with the motivation of simple substitution of one known element for another to obtain predictable results. Haque teaches a known method of determining a driver’s ability.  Therefore, it would be obvious to one in the art to use one method of determining a driver’s ability in place of another method of determining a driver’s ability.
a central processing unit an autonomous vehicle control module further comprising: one or more processors; one or more memory modules communicatively coupled to the one or more processors; and machine readable instructions stored in the one or more memory modules that cause the central processing unit autonomous vehicle control module to perform at least the following when executed by the one or more processors (Majumdar; At least paragraph(s) 47 and 48):
monitor via the first steering wheel, the first accelerator pedal and the first brake pedal, a driving behavior of the first driver opera-ting the first steering wheel, the first accelerator pedal and the first brake pedal (Majumdar; At least paragraph(s) 56, 58, 80, and 96),
record the driving behavior of the first driver operating the first steering wheel, the first accelerator pedal and the first brake pedal (Majumdar; At least paragraph(s) 56, 58, 80, and 96; a computer would have to record, at least for some time, the information in order to perform analysis on it),

transfer vehicle control of a vehicle from the first driver to the second driver when the one or more requirements are met based on the driving behavior of the first driver (Majumdar; At least paragraph(s) 47, 56, 58, and 80).
As per claim 19, Majumdar discloses wherein the machine readable instructions stored in the one or more memory modules cause the central processing unit autonomous vehicle control module to:
monitor via the second steering wheel, the second accelerator pedal and the second brake pedal, a driving behavior of the second driver,
record the driving behavior of the second driver operating the second steering wheel, the second accelerator pedal and the second brake pedal,
determine whether the driving behavior of the second driver operating the second steering wheel, the second accelerator pedal and the second brake pedal meets a second set of one or more requirements, and
transfer the vehicle control of the vehicle from the second driver to the first driver when the second set of one or more requirements are met based on the driving behavior of the second driver (Majumdar; At least paragraph(s) 81 and 96; the second driver entity is monitored, which would be via the pedals as modified by Haque above, and, if necessary, control is transferred).
As per claim 20, Majumdar discloses a controller, which inherently has to have software an algorithm(s) to function, that scores the driving behavior of the driving 
However, at the time of filing, it would have been obvious to one of ordinary skill in the art to have two software algorithms as a mere duplication of parts.  Using two software algorithms would provide redundancy and backup, such as in case one fails, then the vehicle is still operation.  Duplication of parts is within the skill of one in the art.  
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 11-12, filed 12/17/2021, with respect to claim objections and rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The objection and 35 U.S.C. 112(b) rejections of the claims have been withdrawn. 
Applicant’s arguments, see pages 13-14, filed 12/17/2021, with respect to the 35 U.S.C. 102 rejection of claims 1-7 and 12-20 have been considered but are moot 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669